PER CURIAM.
The trial court denied petitioner’s motion for summary judgment in a personal injury case. This alleged error can be adequately remedied on plenary appeal after final judgment if necessary. We, therefore, do not find that the basis for certiorari jurisdiction has been demonstrated and certiora-ri is hereby denied. Chalfonte Development Corporation v. Beaudoin, 370 So.2d 58 (Fla. 4th DCA 1979); Santini Brothers, Inc. v. Grover, 338 So.2d 79 (Fla. 4th DCA 1976); Siegel v. Abramowitz, 309 So.2d 234 (Fla. 4th DCA 1975).
CERTIORARI DENIED.
DOWNEY, C. J., and LETTS and BERA-NEK, JJ., concur.